 


109 HRES 221 IH: Honoring the life of John Hainkel.
U.S. House of Representatives
2005-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 221 
IN THE HOUSE OF REPRESENTATIVES 
 
April 19, 2005 
Mr. Jindal (for himself, Mr. Boustany, Mr. Melancon, Mr. Alexander, Mr. Baker, and Mr. McCrery) submitted the following resolution; which was referred to the Committee on Government Reform
 
RESOLUTION 
Honoring the life of John Hainkel. 
 
Whereas John Hainkel, a friend to the State of Louisiana, passed away April 15, 2005; 
Whereas John Hainkel was a dedicated public servant, leader, and favorite Louisiana son; 
Whereas John Hainkel uniquely served as both Speaker of the House and President of the Senate in Louisiana; 
Whereas John Hainkel championed the cause of public and private education, protected the State’s natural resources, and developed Louisiana’s economy; and 
Whereas John Hainkel was respected by his colleagues as a gentleman: Now, therefore, be it 
 
That the House of Representatives— 
(1)honors John Hainkel for his service to the State of Louisiana; and  
(2)expresses its deepest condolences to his family and friends. 
 
